MEMORANDUM **
Dario Guillen-Favela appeals from the 80-month sentence imposed following his guilty-plea conviction for illegal re-entry following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.
Guillen-Favela contends that the district court erred by applying a 16-level enhancement for a previous drug trafficking offense under U.S.S.G. § 2L1.2(b)(l)(A) because the record did not establish that his previous conviction necessarily qualified as a drug trafficking offense. We conclude that the record does not clearly and unequivocally establish that Guillen-Favela was previously convicted of a drug trafficking offense, and that the enhancement was therefore improper. See Malta-Espinoza v. Gonzales, 478 F.3d 1080, 1082-1084 (9th Cir.2007); see also United States v. Kovac, 367 F.3d 1116, 1119 (9th Cir.2004).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.